RICHARDS, J.
Maryan Kalinowski sued John Buczak et al in the Lucas Common Pleas to recover a commission for the sale or exchange of real estate. The court directed a verdict for Buczak on the second cause of action and the jury returned a like verdict oh the first cause of action.
It was disclosed by the bill of exceptions that there was but one transaction of a proposed exchange of real estate between Buczak and one Lechlak, said exchange never materializing. Kalinowski was to receive $250 from Buczak and $500 from Lechlak, but Buczak had no knowledge of the arrangement for commission from Lechlak. On error, the Court of Appeals held:
1. A real estate agent is hound to exercise loyalty and good faith to his principal and his duty is inconsistent with a secret contract of the agent to receive compensation from the opposing party in the same transaction.
2. Such agent who assumes to act for both parties cannot recover from either unless each principal had full knowledge of all the circumstances connected with his employment by the other which would naturally effect his actions, and had assented to the double employment.
3. No such knowledge or assent is shown in this case.
4. By reason of this principle, the lower court might well have directed a verdict for Buczak on both causes of action.
Judgment affirmed.